DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-8 and 10-13 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 12 and 13 (see Remarks pages 7-12 filed on 01/21/2022) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Tsuda et al (US 2016/0231878) discloses exemplary communication terminal (10) includes a first accepting unit (115), a second accepting unit (116), a third accepting unit (117), and a sending unit (118). The first accepting unit (115) accepts an input of a message. The second accepting unit (116) accepts a selection of an image to be associated with the message. The third accepting unit (117) accepts a transmission instruction to send a set of message information indicative of the message and image information indicative of the image. The sending unit (118) sends the set of the message information and the image information to another communication terminal (10) in response to receipt of a transmission instruction by the third accepting unit (117), (Para 0017-0114). However, Tsuda et al does not disclose in the affirmative, “in a case where the one or more target posts of the predetermined process are posted on the space and a predetermined condition is satisfied, remove at least one post from the space and post an alternative post corresponding to the removed at least one post on the space, the predetermined condition including a plurality of target posts being posted on the space; and remove the plurality of target posts and post a compilation of the removed plurality of target posts as the alternative post.”
Further, the next closest prior art Greenberger et al (US 9794213) discloses system and computer program product for social interaction data preservation for augmented photos. In an embodiment of the invention, a method for social interaction data preservation for augmented photos includes selecting for replacement an image posted to a social media site and replacing the selected image in the social media site with a new image. The method also includes determining if the new image is similar to the selected image and preserving a thread of responsive postings for the selected image in the social media site and associating the preserved thread with the new image in the social media site if the new image is determined to be similar to the selected image, but otherwise discarding the thread of responsive postings, (Col. 1-8 lines 1-67). However, Greenberger et al does not disclose in the affirmative, “in a case where the one or more target posts of the predetermined process are posted on the space and a predetermined condition is satisfied, remove at least one post from the space and post an alternative post corresponding to the removed at least one post on the space, the predetermined condition including a plurality of target posts being posted on the space; and remove the plurality of target posts and post a compilation of the removed plurality of target posts as the alternative post.”
Finally, the next closest prior art Sato (US 2021/0247941) discloses monitoring control apparatus is provided. The apparatus comprises a saving unit configured to “in a case where the one or more target posts of the predetermined process are posted on the space and a predetermined condition is satisfied, remove at least one post from the space and post an alternative post corresponding to the removed at least one post on the space, the predetermined condition including a plurality of target posts being posted on the space; and remove the plurality of target posts and post a compilation of the removed plurality of target posts as the alternative post.”
Therefore, the prior arts Tsuda et al, Greenberger et al and Sato alone or in combination do not render obvious in include the claimed feature in the affirmative, “in a case where the one or more target posts of the predetermined process are posted on the space and a predetermined condition is satisfied, remove at least one post from the space and post an alternative post corresponding to the removed at least one post on the space, the predetermined condition including a plurality of target posts being posted on the space; and remove the plurality of target posts and post a compilation of the removed plurality of target posts as the alternative post.”

Regarding independent claim 12, the closest prior art, Tsuda et al (US 2016/0231878) discloses exemplary communication terminal (10) includes a first accepting unit (115), a second accepting unit (116), a third accepting unit (117), and a sending unit (118). The first accepting unit (115) accepts an input of a message. The second accepting unit (116) accepts a selection of an image to be associated with the message. The third accepting unit (117) accepts a transmission instruction to send a set of message information indicative of the message and image information indicative of the image. The sending unit (118) sends the set of the message information and the image information to another communication terminal (10) in response to receipt of a transmission instruction by the third accepting unit (117), (Para 0017-0114). However, Tsuda et al does not disclose in the affirmative, “in a case where the one or more target posts of the predetermined process are posted on the space and a predetermined condition is satisfied, remove at least one post from the space and post an alternative post corresponding to the removed at least one post on the space, the predetermined condition including a plurality of target posts being posted on the space; and remove the plurality of target posts and post a compilation of the removed plurality of target posts as the alternative post.”
Further, the next closest prior art Greenberger et al (US 9794213) discloses system and computer program product for social interaction data preservation for augmented photos. In an embodiment of the invention, a method for social interaction “in a case where the one or more target posts of the predetermined process are posted on the space and a predetermined condition is satisfied, remove at least one post from the space and post an alternative post corresponding to the removed at least one post on the space, the predetermined condition including a plurality of target posts being posted on the space; and remove the plurality of target posts and post a compilation of the removed plurality of target posts as the alternative post.”
Finally, the next closest prior art Sato (US 2021/0247941) discloses monitoring control apparatus is provided. The apparatus comprises a saving unit configured to save identification information of target devices as monitoring targets and areas in corresponding screens for each image capturing unit; a holding unit configured to hold a state of a device used for each job; and a control unit configured to make the image capturing unit capture videos including the target devices and monitor the areas corresponding to the target devices as target areas in a predetermined order, wherein the control unit specifies a next target device in accordance with the predetermined “in a case where the one or more target posts of the predetermined process are posted on the space and a predetermined condition is satisfied, remove at least one post from the space and post an alternative post corresponding to the removed at least one post on the space, the predetermined condition including a plurality of target posts being posted on the space; and remove the plurality of target posts and post a compilation of the removed plurality of target posts as the alternative post.”
Therefore, the prior arts Tsuda et al, Greenberger et al and Sato alone or in combination do not render obvious in include the claimed feature in the affirmative, “in a case where the one or more target posts of the predetermined process are posted on the space and a predetermined condition is satisfied, remove at least one post from the space and post an alternative post corresponding to the removed at least one post on the space, the predetermined condition including a plurality of target posts being posted on the space; and remove the plurality of target posts and post a compilation of the removed plurality of target posts as the alternative post.”

Regarding independent claim 13, the closest prior art, Tsuda et al (US 2016/0231878) discloses exemplary communication terminal (10) includes a first accepting unit (115), a second accepting unit (116), a third accepting unit (117), and a  “removing at least one post from the space and posting an alternative post corresponding to the removed at least one post on the space in a case where the one or more target posts of the predetermined process are posted on the space and a predetermined condition is satisfied, the predetermined condition including a plurality of target posts being posted on the space; and removing the plurality of target posts and posting a compilation of the removed plurality of target posts as the alternative post.”
Further, the next closest prior art Greenberger et al (US 9794213) discloses system and computer program product for social interaction data preservation for augmented photos. In an embodiment of the invention, a method for social interaction data preservation for augmented photos includes selecting for replacement an image posted to a social media site and replacing the selected image in the social media site with a new image. The method also includes determining if the new image is similar to the selected image and preserving a thread of responsive postings for the selected image in the social media site and associating the preserved thread with the new image in the social media site if the new image is determined to be similar to the selected “removing at least one post from the space and posting an alternative post corresponding to the removed at least one post on the space in a case where the one or more target posts of the predetermined process are posted on the space and a predetermined condition is satisfied, the predetermined condition including a plurality of target posts being posted on the space; and removing the plurality of target posts and posting a compilation of the removed plurality of target posts as the alternative post.”
Finally, the next closest prior art Sato (US 2021/0247941) discloses monitoring control apparatus is provided. The apparatus comprises a saving unit configured to save identification information of target devices as monitoring targets and areas in corresponding screens for each image capturing unit; a holding unit configured to hold a state of a device used for each job; and a control unit configured to make the image capturing unit capture videos including the target devices and monitor the areas corresponding to the target devices as target areas in a predetermined order, wherein the control unit specifies a next target device in accordance with the predetermined order, and, if there is no job in which a state of the target device is a waiting state, specifies a device next to the target device as a target device in accordance with the predetermined order. (Para 0023-0115). However, Sato does not disclose in the affirmative, “removing at least one post from the space and posting an alternative post corresponding to the removed at least one post on the space in a case where the one or more target posts of the predetermined process are posted on the space and a predetermined condition is satisfied, the predetermined condition including a plurality of target posts being posted on the space; and removing the plurality of target posts and posting a compilation of the removed plurality of target posts as the alternative post.”
Therefore, the prior arts Tsuda et al, Greenberger et al and Sato alone or in combination do not render obvious in include the claimed feature in the affirmative, “removing at least one post from the space and posting an alternative post corresponding to the removed at least one post on the space in a case where the one or more target posts of the predetermined process are posted on the space and a predetermined condition is satisfied, the predetermined condition including a plurality of target posts being posted on the space; and removing the plurality of target posts and posting a compilation of the removed plurality of target posts as the alternative post.”

Dependent claims 2-8 and10-11 are allowed because of their dependency to claims 1, 12 and 13 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677